Citation Nr: 1637921	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  06-08 138	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, secondary to a right knee disability.

3.  Entitlement to service connection for a low back disability, secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1979 and was originally discharged "under other than honorable conditions."  See Form DD-214, 1 (June 27, 2016).  In February 1980, the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, upgraded the character of the Veteran's discharge to "under honorable conditions for Veterans Administration purposes."  See Administrative Decision, 1-2 (Feb. 21, 1980).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In November 2009, the Board reopened the claims for service connection for right and left knee disabilities, and remanded the claims for service connection, on the merits, as well as the claim for service connection for a low back disability, for additional development.  In September 2011, the Board again remanded the claims for additional development.  In a September 2012 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board decision and remanded the claims.  See Twiggs v. Shinseki, No. 12-3255, 2014 WL 1999328 (Vet. App. May 16, 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The issues of entitlement to service connection for low back and left knee disabilities, secondary to a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been diagnosed with osteoarthritis of the right knee, suffered a right knee injury during his active duty service, and has competently and credibly reported continuity of symptomatology. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38  C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claims, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for a right knee disability

The Veteran seeks service connection for a right knee disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Previously, the Board found that the Veteran established a diagnosis of a right knee disability, osteoarthritis, during the pendency of his claim.  See BVA Remand, 14 (Sept. 19, 2012).  This satisfies the first element of service connection.  See Shedden, 381 F.3d at 1167.

Regarding the second element, the Veteran was treated in February 1979 for knee pain due to a cross country skiing, active duty, field exercise.  See Service Treatment Records, 10 (June 27, 2016).  Other records from active duty service note continued treatment for his knee in March 1979.  See id. at 13.  This satisfies the second element of service connection.  See Shedden, 381 F.3d at 1167.

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and his active duty injury.  Notably, the Veteran has undergone several VA examinations for his right knee disability and has also submitted private opinions regarding the etiology of his condition.  The private medical opinions are favorable to the Veteran's claim; the opinions of the VA examiners are unfavorable.  See, e.g., VA examination, 1-3 (Mar. 23, 2016); compare with, e.g., Private Treatment Records, 1 (Mar. 19, 2009).

The extensive number of VA examinations, addendum opinions, and Board remands reflect that the medical evidence of record has consistently proved inadequate to fairly adjudicate the Veteran's claim.  See BVA Remand, 17 (Nov. 30, 2009); see also BVA Remand, 6 (Sept. 2, 2011); see also Twiggs v. Shinseki, No. 12-3255, 2014 WL 1999328 (Vet. App. May 16, 2014).  The most recent VA medical opinion from March 2016 found that the Veteran's right knee disability was "more likely due to normal physiologic aging" but did not provide a rationale for this conclusion.  See VA Addendum Opinion, 3 (Mar. 23, 2016); see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion merits probative weight when it includes "factually accurate, fully articulated, sound reasoning for the conclusion").  Consequently, the Board finds that the medical evidence of record remains inadequate to fairly adjudicate the Veteran's claim.  

For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis in his right knee during the pendency of this claim, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between service and a claimed condition. 

The Veteran is competent to describe his right knee pain during and since service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Regarding credibility, the Board notes that the record shows a lengthy period of time that the Veteran did not receive formal treatment for his knee disability.  See, e.g., VA examination, 2 (Mar. 14, 1983); compare with VA treatment records, 1 (Mar. 31, 2006) (noting treatment for right knee in December 2004).  However, the Board also heeds the Court's specific guidance in this case that "symptoms, not treatment, are the hallmark of entitlement to benefits under a theory of continuity of symptoms."  See Twiggs v. Shinseki, No. 12-3255, 2014 WL 1999328, at *4 (Vet. App. May 16, 2014); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Notably, when the Veteran received treatment in December 2004 for a right knee injury, he told the treatment provider that he had been recently hit by sheet rock.  See VA treatment records, 1 (Mar. 31, 2006).  Although this evidence introduces a potential nonservice-connected etiology of the Veteran's right knee disability, the Board notes that the Veteran affirmatively sought to reopen his disability claim in April 2003.  See VA Form 21-526, 7 (Apr. 7, 2003).  As he raised his claim of continued symptomatology in April 2003, prior to the reported injury of December 2004, the Board finds that the reported injury should not negatively impact the Veteran's credibility. 

Furthermore, the December 2004 VA treatment records actually note that the Veteran did not want any pain medications for his knee injury.  See VA treatment records, 1 (Mar. 31, 2006).  This indicates a tendency to bear up under progressively worsening symptoms and serves as a plausible explanation for the lengthy period of time that the Veteran did not seek treatment for his knee disability.  In the absence of any remarkable evidence discounting his credibility, the Veteran's statements attest to the continuity of his symptomatology and the Board finds them persuasive.     

The Board is required to evaluate supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has assessed the credibility and weight of all the evidence to determine its probative value, accounting for the evidence which it finds persuasive or unpersuasive, and providing the reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Based on the totality of the record, the Board finds that the evidence is at least in relative equipoise to the question of nexus.  In light of his diagnosis of osteoarthritis, in-service injuries, and continuity of symptoms thereafter, service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Shedden, 381 F.3d at 1167; see also Walker, 708 F.3d at 1336. 

ORDER

Service connection for a right knee disability is granted.


REMAND

The Veteran contends that his low back disability and left knee disability are secondary to his right knee disability.  The Board has previously acknowledged that the medical evidence of record was insufficient to fairly adjudicate the Veteran's secondary service connection claims.  See BVA Remand, 4 (Oct. 15, 2014) (noting that if service connection was granted for the right knee disability, additional medical opinions would be necessary for the other claimed disabilities).  Whereas the Board has granted service connection for the Veteran's right knee disability, the Board finds that the Veteran should be provided with new VA examinations for his left knee and low back disabilities.  

Prior to scheduling these new VA examinations, the Veteran should have the opportunity to identify any pertinent outstanding treatment records.  Any such records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any pertinent outstanding treatment records, both VA and private, for his left knee and low back disabilities.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Schedule the Veteran for VA examinations of his left knee and lower back.  After reviewing the claims file and a copy of this REMAND, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee and/or low back disabilities were (a) caused by, or (b), aggravated by his right knee disability.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated. 

The examiner is requested to provide a thorough rationale for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


